Appeal from an order of the Family Court, Livingston County (Ronald A. Cicoria, J.), entered April 17, 2003. The order, inter alia, directed respondent to write to petitioner regarding the parties’ child every three months and to provide a photograph of the child every six months.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Cherilyn P., 192 AD2d 1084 [1993], lv denied 82 NY2d 652 [1993]; see also CPLR 5511). Present—Pine, J.P., Wisner, Kehoe, Gorski and Hayes, JJ.